                                          Case 3:17-bk-30518-SHB              Doc 37      Filed 10/24/18               Entered 10/24/18 08:27:44                      Desc
                                                                                             Page 1 of 2
                                                                                        Form 1
                                                                                                                                                                                                   Page: 1
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:  3:17-BK-30518-SHB                                                                                                        Trustee Name:        (620080) F. Scott Milligan
Case Name:    HAMMER, PETER MICHAEL                                                                                                 Date Filed (f) or Converted (c): 02/27/2017 (f)
              HAMMER, TERESA MARIE
                                                                                                                                    § 341(a) Meeting Date:       04/04/2017
For Period Ending:      09/30/2018                                                                                                  Claims Bar Date: 07/06/2017

                                                     1                                      2                              3                            4                      5                          6

                                             Asset Description                           Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                  (Scheduled And Unscheduled (u) Property)             Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                          Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                             and Other Costs)                                                             Remaining Assets

    1       410 Den Lane, Heiskell, TN 37754-0000, Anderson                                     136,000.00                         30,120.72                                               0.00                        FA
            Imported from original petition Doc# 1

    2       Checking and Savings: Regions Bank                                                       120.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    3       Checking: Regions Bank                                                                   200.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    4       Bedroom suite, bed, dresser, 4 end tables, vanit                                      1,000.00                               0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    5       2 TVs, dvd player, laptop, tablet                                                        500.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    6       HVAC Unit                                                                             2,000.00                               0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    7       Personal clothing                                                                        300.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    8       Wedding ring                                                                             200.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    9       Pistol                                                                                   400.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    10      Life Insurance through employer (no cash value):                                           0.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    11      401 (k): 401 (k)                                                                      3,000.00                               0.00                                              0.00                        FA
            Imported from original petition Doc# 1

    12      2016 Tax Refund - $2,187.00 ($1,370.00 towards c                                           0.00                              0.00                                              0.00                        FA
            Imported from original petition Doc# 1

   13*      Class action lawsuit against Johnson & Johnson                                             0.00                              0.00                                              0.00                    1.00
            Imported from original petition Doc# 1 (See Footnote)
                                           Case 3:17-bk-30518-SHB                         Doc 37      Filed 10/24/18            Entered 10/24/18 08:27:44                      Desc
                                                                                                         Page 2 of 2
                                                                                        Form 1
                                                                                                                                                                                                            Page: 2
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:  3:17-BK-30518-SHB                                                                                                                  Trustee Name:       (620080) F. Scott Milligan
Case Name:    HAMMER, PETER MICHAEL                                                                                                           Date Filed (f) or Converted (c): 02/27/2017 (f)
              HAMMER, TERESA MARIE
                                                                                                                                              § 341(a) Meeting Date:      04/04/2017
For Period Ending:       09/30/2018                                                                                                           Claims Bar Date: 07/06/2017

                                                      1                                                 2                           3                            4                      5                          6

                                             Asset Description                                       Petition/              Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                  (Scheduled And Unscheduled (u) Property)                         Unscheduled         (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                      Values              Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                      and Other Costs)                                                             Remaining Assets

    14       1995 Toyota Corolla, 300,000 miles. Entire prope                                               1,500.00                              0.00                                              0.00                        FA
             Imported from original petition Doc# 1

    15       2004 Chevrolet Silverado, 205,000 miles. Entire                                                4,000.00                              0.00                                              0.00                        FA
             Imported from original petition Doc# 1

   15        Assets               Totals       (Excluding unknown values)                               $149,220.00                        $30,120.72                                           $0.00                      $1.00


     RE PROP# 13            nominal value until more information known about claim, may be confidential as welll




         Major Activities Affecting Case Closing:
                                        4/6/17 sent emails to counsel about mesh case
                                        06/23/17 waiting on contact from mesh counsel about status and employment
                                        9/25/17 have good contact and getting info for special counsel apps and settlment status
                                        12/05/17still not have all special counsel info, settlement not imminent in this one
                                        4/25/18 no change in status
                                        8/1/18 still no change, mesh case not in group of settled cases at this time, but something is still expected, may have to move out ETFR

         Initial Projected Date Of Final Report (TFR):                       06/30/2019                                 Current Projected Date Of Final Report (TFR):                       06/30/2019


              10/23/2018                                                                                                  /s/F. Scott Milligan

                  Date                                                                                                    F. Scott Milligan
